                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JOYCE ELLEN A.,                                   §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §
                                                  §           No. 3:17-CV-2445-B-BT
NANCY A. BERRYHILL,                               §
Acting Commissioner of the                        §
Social Security Administration,                   §
                                                  §
       Defendant.

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated January 15, 2019. The Court reviewed

the proposed Findings, Conclusions and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that because the ALJ applied the correct legal standards,

and substantial evidence supports the ALJ’s decision that Plaintiff is not disabled within the meaning

of the Social Security Act, the Commissioner’s decision is AFFIRMED in all respects.



       SO ORDERED this 6th day of February, 2019.




                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
2
